         Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 1 of 11




1     E. Allen Dodd, Alabama Bar #DOD011
     SCRUGGS, DODD & BRISENDINE, P.A.
                  PO Box 681109
2              Fort Payne, AL 35968
            Telephone: (256) 845-5932
3           eadscruggs@farmerstel.com
         Pro hac vice attorney for plaintiff
4
5
6
7                              UNITED STATES DISTRICT COURT

8                                     DISTRICT OF ARIZONA

9    David M. Lauck,
                                               Plaintiff,   Case No. 3:21-CV-08036-MTL
10   vs.

11   Campbell County, Wyoming, a jural entity;
     Scott D. Matheny, in his personal capacity and
12   his official capacity as Sheriff of Campbell                MOTION TO
     County, Wyoming Sheriff’s Office; Charlene                REMAND ACTION
13
     Rae Edwards, in her personal capacity and her             TO STATE COURT
14   official capacity as Counsel for Campbell
     County, Wyoming Sheriff’s Office; Black
15   Diamond Investigation and Security Inc., a
     Wyoming corporation; Does 1, 2 and 3,
16                                     Defendants.
17
18            Plaintiff David M. Lauck (“Plaintiff”), by and through his counsel of record,

19   hereby moves to remand this action to the Superior Court of Arizona, Yavapai County,

20   Arizona. The case involves state law claims of negligence, recklessness, intentional

21   interference with business expectancies, publication of false and defamatory statements,

22   and intentional casting of Plaintiff in a false light. 1 No federal questions or claims are

23   involved. Plaintiff’s motion (“Motion”) is based upon the accompanying Memorandum

24
     1
         See Complaint, Exhibit “A” to the Notice of Removal (“Removal Notice”).
25
                                                     -1-
         Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 2 of 11




1    of Points and Authorities, and the files, records and pleadings on file in both this case and
2    the State court case, to date.
3                     MEMORANDUM OF POINTS AND AUTHORITIES
4                                                    I
5                                             Introduction
6            1. Plaintiff filed his action in State Court on 12/1/2020. 2
7            2. Plaintiff filed suit against Campbell County, Wyoming, a jural entity,
8    (“CCSO”), and Charlene Rae Edwards, in her personal capacity and her official capacity
9    as Counsel for Campbell County, Wyoming Sheriff’s Office (“Edwards”), Scott D.
10   Matheny, in his personal capacity and his official capacity as Sheriff of Campbell County,
11   Wyoming Sheriff’s Office (“Matheny”) with his Notice of Claim, and Black Diamond
12   Investigation and Security, Inc.
13                            Service Dates for Plaintiff’s Summonses
14           3. Plaintiff served CCSO with the Summons, Complaint, Certificate of
15   Compulsory Arbitration and Civil Cover Sheet on 1/19/2021. 3
16           4. Plaintiff served Matheny with the Summons, Complaint, Certificate of
17   Compulsory Arbitration and Civil Cover Sheet on 1/18/2021. 4
18           5. Plaintiff served Edwards with the Summons, Complaint, Certificate of
19   Compulsory Arbitration and Civil Cover Sheet on 1/18/2021. 5
20           6. Plaintiff served Black Diamond with the Summons, Complaint, Certificate of
21   Compulsory Arbitration and Civil Cover Sheet on 1/19/2021. 6
22
     2
             Id.
23   3
             See Exhibit “A” hereto.
     4
             See Exhibit “B” hereto.
24   5
             See Exhibit “C” hereto.
25
     6
             See Exhibit “D” hereto.
                                                   -2-
         Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 3 of 11




1             7. Plaintiff’s Complaint, filed in State court, identified three (3) “doe” defendants
2    as residents of Arizona who engaged in certain conduct described in paragraphs 15, 16,
3    89, 92, 125, 127, 128, 130, 131, 132, 133, 136, 137, 138 and 139 of the Complaint.
4         CCSO, Matheny and Edwards Did Not Remove The Action from State Court;
5             CCSO, Matheny and Edwards Filed Motion to Dismiss in State Court
6             8. Defendants CCSO, Matheny and Edwards did not remove this action to federal
7    court.
8             9. Instead, on 2/2/2021, defendants CCSO, Matheny and Edwards filed their
9    motion to dismiss in State court. 7
10            10. On 2/18/2021, defendant Black Diamond filed its own motion to dismiss in
11   State court. 8
12                           Black Diamond Files Its Notice of Removal
13            11. On 2/18/2021, defendant Black Diamond also filed its Notice of Removal
14   (“Removal Notice”) in federal court.
15            12. Black Diamond’s Removal Notice asserted that Black Diamond was served
16   with plaintiff’s Complaint on 1/19/2021. 9
17            13. Attached to Black Diamond’s Removal Notice were certain exhibits: a) the
18   Complaint; b) a Statement from Owner of Black Diamond Investigations on when the
19   Company was served; c) an email from counsel for providing that “we consent to
20
21
22
23
     7
              Removal Notice at Pages 29-39
24   8
              Removal Notice at Pages 40-61
25
     9
              Removal Notice at Page 2, ¶ 3.
                                                   -3-
          Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 4 of 11




1    removal… .”; 10 d) the initial pleadings filed in Arizona state court; and e) the Notice of
2    Filing of Notice of Removal filed in Arizona state court.
3                        Deficiencies In Black Diamond’s Removal Notice
4             14. However, Black Diamond failed to attach copies of the Summonses filed by
5    Plaintiff to its Removal Notice.
6             15. Black Diamond also failed to attach to its Notice of Removal the Arizona state
7    court order er granting Pro Hac Vice Admission – filed 2/9/2021 – granting pro hac vice
8    admission to counsel E. Allen Dodd, Jr.
9           CCSO, Matheny and Edwards Did Not Join In Black Diamond’s Removal
10            16. No other defendant joined in Black Diamond’s Removal Notice.
11            17. Also, as noted, Defendants CCSO, Matheny and Edwards did not file Notices
12   of Removal.
13            18. When Black Diamond’s Removal Notice was filed, Matheny and Edwards
14   were barred from filing their own notice of removal.
15            19. Matheny and Edwards were required by Fed. R. Civ. P. 28 U.S.C. §1446(b) to
16   file notices of removal no later than February 18, 2021, and CCSO was required by Fed.
17   R. Civ. P. 28 U.S.C. §1446(b) to file a notice of removal not later than February 19, 2021.
18            20. CCSO, Matheny and Edwards not only failed to file Notices of Removal, those
19   defendants also failed to file a joinder in Black Diamond’s removal.
20            21. Black Diamond was dismissed with prejudice from the action on March 15,
21   2021 (Doc. 12).
22
23   10
            The email does not reference this litigation by case number or style, nor does it
     reference the Defendants in this action, nor does it even indicate which parties – if any –
24
     the email author represents. The author of the email John (J.J.) Daller - did not file an
25   appearance until after the purported “consent email” was provided.
                                                  -4-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 5 of 11




1                                                  II
2                                Legal Authorities And Argument
3    The CCSO Defendants Did Not Join In The Removal Filed By Black Diamond
4           The burden is on the CCSO, Matheny and Edwards to establish that removal of the
5    current action is proper. “We strictly construe the removal statute against removal
6    jurisdiction.” Boggs v. Lewis, 863 F.2d 662, 663 (9th Cir.1988); Takeda v. Northwestern
7    Nat'l Life Ins. Co., 765 F.2d 815, 818 (9th Cir. 1985). Federal jurisdiction must be rejected
8    if there is any doubt as to the right of removal in the first instance. Libhart v. Santa Monica
9    Dairy Co., 592 F.2d 1062, 1064 (9th Cir.1979).” “The ‘strong presumption’ against
10   removal jurisdiction means that the defendant always has the burden of establishing that
11   removal is proper.” Gaus v. Miles, Inc., 980 F. 2d 564
12          Here, the CCSO, Matheny and Edwards have failed to overcome the strong
13   presumption against removal. Accordingly, the Plaintiff’s motion to remand should be
14   granted. First, CCSO, Matheny and Edwards failed to timely file a notice of removal, and
15   are time-barred from doing so now by 28 U.S.C. §1446(b). CCSO, Matheny and Edwards
16   also failed to join in the Notice of Removal filed by Black Diamond. “Under 28 U.S.C. §
17   1446(a), generally, all defendants must join in a notice of removal. Chicago, R. I. & P.
18   Ry. Co. v. Martin, 178 U.S. 245, 248 (1900).” CWIAK v. Scott, Dist. Court, D. Arizona
19   2010. “All defendants must join a notice of removal.” Parrino v. FHP, Inc., 146 F. 3d
20   699, 703 (9th Cir. 1998).“In general, all defendants must join in a notice of removal.”
21   Vasquez v. North County Transit Dist., 292 F. 3d 1049, fn. 5 (9th Cir. 2002) citing Emrich
22   v. Touche Ross & Co., 846 F.2d 1190, 1193 fn. 1 (9th Cir.1988).”
23          Further, while Black Diamond’s removal paper indicate that CCSO, Matheny and
24   Edwards “consented” to Black Diamonds’ Notice of Removal, in fact the record does not
25
                                                   -5-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 6 of 11




1    reflect that those Defendants consented. The “consent” email, dated February 18, 2021,
2    is from John Daller to Michael Hensley.
3             The “consent” email provides nothing more than this: “We consent to removal and
4    approve of you using this email as our consent to it.” 11 That’s it. There is no indication in
5    the email of the case in which the “consent” is being given. The header to the email only
6    indicates “David Lauck Litigation.” The parties purportedly giving their consent to the
7    removal are not identified in the email. There is no hint in the email of who the consenting
8    parties may be. And John Daller had not appeared in this Court at the time the “consenting
9    email” was filed. Indeed, the only information that can be inferred from Daller’s email is
10   that he (and presumably others from the use of the plural “we”) is consenting to some
11   removal somewhere regarding someone (all unidentified) and approving of the use of the
12   email as consent to it. Daller’s “consent email” does not even identify the style of the case
13   involved, the court from which the action is being removed, or the court to which the
14   action is being removed.
15            Daller’s email is insufficient as a matter of law to comport with the requirements
16   of 28 U.S.C. § 1446(a). In Proctor v. Vishay Intertechnology Inc., 584 F.3d 1208, 1225
17   (9th Cir. 2009), the Ninth Circuit held that “[no] federal rule or statute specifically
18   prescribe a particular manner in which codefendants' joinder must be expressed… .” Id.
19   But the Court noted that the consent expressed had to be the consent of the other
20   defendants: “One defendant's timely removal notice containing an averment of the other
21   defendants' consent and signed by an attorney of record is sufficient.” Id. Again, the
22   Daller email provides no hint that a Defendant is consenting to removal, which
23
24
25
     11
          See Exhibit “C” to Removal Notice (Doc. 1), also attached hereto as Exhibit “E”.
                                                -6-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 7 of 11




1    Defendant is consenting to removal, if all Defendants are consenting to removal, or if the
2    consent in question is even apposite.
3           The same question raised in Proctor was also answered in more detail in Myer v.
4    Nitetrain Coach Co., 459 F. Supp. 2d 1074, 1078 (W.D. Wash. 2006). In Nitetrain, the
5    Plaintiff contended that the consent of defendants other than the original removing
6    defendants were defective in form. The district court disagreed, and held that the
7    following letter from a consenting defendant to the removing defendant was sufficient
8    notice: “Per our conversation my understanding is that, on behalf of Nashville Coach,
9    you are going to file a motion to remove this case to federal court. On behalf of my
10   client, Nitetrain, we consent to the removal of this case to federal court.” Id., at 1078
11          Where the Nitetrain Court found that no dispute of the Defendant’s consent could
12   be argued from the quoted letter, the Daller email in this case– again – provides no
13   information identifying what removal, what client, or what court the email is intended to
14   reference. That is, whether Daller’s email is the consent of the Defendants to removal is
15   more than arguable: argument from that email is inevitable. Respectfully, where the
16   Defendants have the heavy burden of proving that the matter should be removed, a casual
17   email with no references at all to which court, which lawsuit, and which defendants are
18   consenting to what does not meet that burden.
19          Accordingly, the Plaintiff’s motion to remand should be granted.
20               Black Diamond’s Notice of Removal Was Legally Insufficient
21          This action was not properly removed in any event. Black Diamond’s Notice of
22   Removal failed to comply with 28 U.S.C. §1446(a).
23
24
25
                                                 -7-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 8 of 11




1           28 U.S.C. § 1446(a) 12 requires that the party removing an action from a State court
2    “shall file” in the district court “a notice of removal signed pursuant to Rule 11 of the
3    Federal Rules of Civil Procedure and containing a short and plain statement of the grounds
4    for removal, together with a copy of all process, 13 pleadings, 14 and orders served upon
5    such defendant or defendants in such action (emphasis added).” In its Removal Papers
6    Black Diamond failed to file the copies of any process served upon any defendant.
7    Nowhere in any of the exhibits is a copy of the “process.” The Removal Notice does not
8    contain a copy of any summons served on any defendant.
9           Also, as shown at Paragraph 15 above, the Removal Notice also fails to include
10   “all” “orders” filed in the State court. The state court order dated February 9, 2021 and
11   granting a motion for Pro Hac Vice admission was also omitted from Black Diamond’s
12   Notice of Removal.
13
14   12
             28 U.S. Code § 1446(a) declares:
15           A defendant or defendants desiring to remove any civil action from a State
             court shall file in the district court of the United States for the district and
16           division within which such action is pending a notice of removal signed
             pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing
17           a short and plain statement of the grounds for removal, together with a copy
18           of all process, pleadings, and orders served upon such defendant or
             defendants in such action (emph. added).
19   13
             “Process” means a citation, writ or summons issued in the course of judicial
     proceedings. A.R.S. § 1-215(31); Gonzales v. Whitney, 90 Ariz. 324, 328, 367 P. 2d 668
20   (1961). “Process” is defined as “any means used by a court to acquire or exercise its
21   jurisdiction over a person or over specific property.” Nevada v. Hicks, 533 US 353, 364
     (2001) citing BLACK’S LAW DICTIONARY 1084 (5th ed. 1979). A “summons” is "[a] writ
22   or process commencing the plaintiff’s action and requiring the defendant to appear and
     answer.” BLACK'S LAW DICTIONARY 1574 (9th ed. 2009).
23   14
             A “pleading” is defined as “[a] formal document in which a party to a legal
     proceeding (esp. a civil lawsuit) sets forth or responds to allegations, claims, denials, or
24
     defenses.” BLACK'S LAW DICTIONARY 1173 (7th ed. 1999). The Complaint and motions
25   to dismiss were attached to the Removal Notice.
                                                     -8-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 9 of 11




1          28 U.S.C. § 1446(a) mandates that all three (3) items from the State court file –
2    “process, pleadings, and orders” – be included. One without the others does not suffice.
3    Full compliance with the terms of 28 U.S.C. § 1446(a) is the only way to accomplish a
4    successful removal. These principals were embraced by Andalusia Enterprises, Inc. v.
5    Evanston Ins. Co., 487 F.Supp.2d 1290 (ND Ala. 2007), which held that:
6          The absence in the notice of removal of copies of the summonses served on
           the defendants, uncorrected until after the thirty (30) day removal period had
7          expired, violates 28 U.S.C. § 1446(a), the statute that places limitations on
8          removal jurisdiction. This statute cannot be ignored as a mere technicality.
           It provides that a removing defendant "shall file in the district court of the
9          United States for the district and division within which such action is
           pending a notice of removal signed pursuant to Rule 11 of the Federal Rules
10         of Civil Procedure and containing a short and plain statement of the grounds
           for removal, together with a copy of all process, pleadings, and orders served
11
           upon such defendant or defendants in such action". (emphasis supplied).
12         There is no distinction made between "process", "pleadings" and "orders".
           The statute mandates that all three items from the state court file be included.
13         One without the others does not suffice. The statute is not a mere suggestion.
           The word "shall" is pregnant with meaning. Without repeating the arguments
14         for not considering realignment unless the absolute necessity for realignment
15         appears from the removal papers, § 1446(a) not only requires certain
           documents to be attached, but requires a "plain statement of the grounds for
16         removal". These words do not allow the removing defendant to rely on
           "grounds for removal" that can be deduced or that are not invoked by the
17         removing defendant until after his time for removal has elapsed. Full
18         compliance with the terms of § 1446(a) is the only way to accomplish a
           successful removal. Only after a timely motion to remand was filed in this
19         case, pointing out the absence of "process", and after the time for removal
           had expired, did Penn-American purport to amend its notice of removal to
20         include the "process". This attempt to remedy a fatal procedural defect came
           too late. Evanston, of course, was also late in filing its motion for
21
           realignment.
22
     Id.
23
24
25
                                                 -9-
     Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 10 of 11




1                                            Conclusion
2             The time for removal by Matheny and Edwards expired on 2/17/2021. The time
3    for removal by CCSO and Black Diamond expired on 2/18/2021. CCSO, Matheny and
4    Edwards have not filed a Removal Notice.
5             In short, not only did the CCSO, Matheny and Edwards fail to timely remove this
6    action, CCSO, Matheny and Edwards never filed any removal papers at all. CCSO,
7    Matheny and Edwards never joined in the Notice of Removal filed by Black Diamond,
8    and any purported “consent to removal” filed by CCSO, Matheny and Edwards is
9    insufficient as shown above. Further, the underlying Notice of Removal filed by Black
10   Diamond was fatally defective in the first instance. The failure to comply with 28 U.S.C.
11   § 1446(a) is fatal. The absence of a copy of any summons served by Plaintiff in the Black
12   Diamond Removal Notice is fatal. The absence of a copy of the Pro Hac Vice Order is
13   fatal.
14            It is too late for CCSO, Matheny and Edwards to remove this action, and too late
15   for those Defendants to join in Black Diamond’s fatally defective removal. It is too late
16   for CCSO, Matheny and Edwards to attempt to cure the fatal defects. The provisions of §
17   1446(a) would be virtually meaningless if a removing defendant can cure a fatal error at
18   any time after the time for remand has expired and before an order of remand is entered.
19   Full compliance with the terms of 28 U.S.C. § 1446(a) is the only way to accomplish a
20   successful removal. Full compliance did not occur here.
21            For all the foregoing reasons, plaintiff respectfully requests that his Motion be
22   granted, and this action be remanded to the State court.
23            Dated the 22nd day of March 2021.
24
25
                                                  -10-
      Case 3:21-cv-08036-MTL Document 16 Filed 03/22/21 Page 11 of 11




1                                              SCRUGGS, DODD & BRISENDINE, P.A.
                                               By /s/E. Allen Dodd
2                                              E. Allen Dodd, attorney for plaintiff
3
4                                CERTIFICATE OF SERVICE

5           I hereby certify that on this 22nd day of March 2021, I caused the foregoing

6    document to be filed electronically submitted to the Clerk of Court through the CM/ECF

7    System for filing and transmittal of a Notice of Electronic Filing to the following CM/ECF

8    registrants:

9                      Michael E. Hensley, Esq./Petra Lonska Emerson, Esq.
                               JONES, SKELTON & HOCHULI, P.L.C.
10                                  40 N Central Ave #2700
                                       Phoenix, AZ 85004
11
                                   Telephone: (602) 263-1700
12                                   mhensley@jshfirm.com
                             Attorneys for defendant Black Diamond
13
            I further certify that some of the participants in the case are not registered CM/ECF
14
     users. I have mailed the foregoing document to the following non-CM/ECF participants:
15
                          Erica K. Rocush, Esq./John James Daller, Esq.
16                           LEWIS BRISBOIS BISGAARD & SMITH LLP
17                            2929 North Central Avenue, Suite 1700
                                        Phoenix, AZ 85012
18                                  Telephone: (602) 385-1069
                                  John.Daller@lewisbrisbois.com
19                     Attorneys for defendants CCSO, Edwards & Matheny
20
                                               SCRUGGS, DODD & BRISENDINE, P.A.
21                                             By /s/E. Allen Dodd
                                               E. Allen Dodd, attorney for plaintiff
22   ///
23
24
25
                                                 -11-
